873 So. 2d 1287 (2004)
Michael A. FULLER, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D04-1191.
District Court of Appeal of Florida, Fifth District.
June 4, 2004.
Michael A. Fuller, Avon Park, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Respondent.
*1288 PER CURIAM.
Petitioner seeks a belated appeal, stating that he requested an appeal during sentencing but no appeal was ever filed. Florida Rule of Appellate Procedure 9.141(c)(3)(F) requires the specific facts providing a basis for a belated appeal to be sworn to by the petitioner. The instant petition for belated appeal does not contain an oath that the statements are true. Therefore, the petition is dismissed without prejudice to refiling with a proper oath.
DISMISSED.
PLEUS, PALMER and TORPY, JJ., concur.